Case 1:14-cv-01025-JB-SMV Document 552 Filed 03/18/20 Page 1 of 3       -"'''i';:1,r
                                                          FILED
                                                                     ICTCOUBT




                                                     MITCI-iELL R.




                     rA
     Case 1:14-cv-01025-JB-SMV Document 552 Filed 03/18/20 Page 2 of 3




                       :d-r*kK                        ,-/ahx-




a
-tuh#LchY*e      eful;e-
                 -e /<n:
            a-r,q/ *a
                     .*u-v.r<ke34tJ.4Asgg-&4*_U{^(LA*lz.(4leZ:

                      dZfu ;mr"a*r, Z_
                         rc-
                                                                    -




                                        :ffi
                                        to-qtl'l.t1t       ,-
                                        Lo6o        ()l'Dat*z-***
                                     fr,'(anlr-/{,v..B7o
     Case 1:14-cv-01025-JB-SMV Document 552 Filed 03/18/20 Page 3 of 3


                                                                    SN
                                                                    \
                                                                    S
                                                                    s
                                                                    $d
                                                                    .<c N
                                                                   -<
                                                                    \G              \


                                                                   s=s
                                                                    Sts
                                                                   \-l
                                                                   =
                                                                        L] d
                                                                                 \\
                                                                    --l \r-. \
                                                                   S
                                                                    !t
                                                                   (\-
                                                                                    N
                                                                                    h

                                                                                \
                                        {}
                                       -..t
                                                                                 \
                                               N
                                       ld.
                                       {i
                                       l'r!      (N                             ^\
                                                                                \
                                              \N
                                         I
                                       ti!
                                       ti!
                                       .. I
                                                      c^l                       \
                                      -14
                                                      l,nj   q
                                      fi       E                                \
                                                                                 L\
                                              \N                                tsk
                                                R                         Hry
                                      E
                                                b
                                                      $l            ^
                                                                         *H
                                                                                rt' flri
                                                                                r* Fj
                                                                                i;-.1 3e
                                                                         \^rfu {r       {#
                                                      E;
                                              F
                                              s\      $....
                                                                    Nr   *u             fi1
                                                                                        'xi
                                                                                        i4^
                                                                                        lr

                                                                                        I rl

                                               _-f,                                            i



                                              qN      &
                                               o'?
                                                q




ru
